DETAILED ACTION
This action is responsive to the application filed on 10/29/2019. Claims 1-11 are pending in the case. Claims 1, 7, 10 and 11 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-9 are objected to because of the following informalities.

Claim 1 recites, “generating, when the file image has revisions, preview images corresponding to the file image for each of the revisions; and displaying the plurality of generated preview images in such a way that the plurality of generated preview images partially overlap with each other,” (emphasis added).
For consistency and to avoid antecedent basis issues, Examiner suggests amending the limitation to recite, “generating, when the file image has revisions, a plurality of preview images corresponding to the file image for each of the revisions; and displaying the plurality of generated preview images in such a way that the plurality of generated preview images partially overlap with each other”.

Claim 2 recites, “wherein the preview images are generated in correspondence with an image selected from the plurality of images,” (emphasis added). Claim 1 recites, “displaying a file image on a display section, the file image containing images…” (emphasis added) and, as shown above, “generating, when the file image has revisions, preview images corresponding to the file image for each of the revisions; and displaying the plurality of generated preview images in such a way that the plurality of generated preview images partially overlap with each other,” (emphasis added). 
For consistency and to avoid antecedent basis issues, Examiner suggests amending the limitation of Claim 2 to recite, “wherein the plurality of preview images are generated in correspondence with an image selected from the plurality of images,” and suggests amending the limitation of Claim 1 to recite, ““displaying a file image on a display section, the file image containing a plurality of images…”.

Claims 3-6 also variously recite, “the plurality of images” and “the preview images”. For consistency and to avoid antecedent basis issues, Examiner suggests amending the limitations to have corresponding corrections as shown above with respect to claims 1 and 2.

Claim 7 recites, “displaying a file image on a display section, the file image containing images...” and “wherein the file image contains an image bundle in which the plurality of images are juxtaposed in a first direction, and when the file image has revisions, a plurality of revision images corresponding to an image having the revisions out of the images that form the image bundle are generated, the revision images are so displayed as to partially overlap with each other” (emphasis added).
For consistency and to avoid antecedent basis issues, Examiner suggests amending the limitations to read, “displaying a file image on a display section, the file image containing a plurality of images...” and “wherein the file image contains an image bundle in which the plurality of images are juxtaposed in a first direction, and when the file image has revisions, a plurality of revision images corresponding to an image having the revisions out of the plurality of images that form the image bundle are generated, the plurality of revision images are so displayed as to partially overlap with each other”.

Claim 8 recites, “second revision images corresponding to all the images that form the image bundle are generated on a revision basis,” (emphasis added). For consistency and to avoid antecedent basis issues, Examiner suggests amending the  plurality of images that form the image bundle are generated on a revision basis”.

Claim 9 recites, “wherein when an instruction of movement of one of the revision images so displayed as to overlap with each other on a revision basis is issued,” (emphasis added). For consistency and to avoid antecedent basis issues, Examiner suggests amending the limitation to recite, “wherein when an instruction of movement of one of the plurality of revision images so displayed as to overlap with each other on a revision basis is issued,”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a display section that displays a file image containing images” in claims 10 and 11;
“a thumbnail image generator that generates a plurality of the images  to be so displayed as to be disposed along a first imaginary axis, rotated around a second 
“a display image generator that generates, when the file image has revisions, a preview image selected from the plurality of images on a revision basis and generates a display image in which the plurality of preview images are displayed with part thereof overlapping with each other” in claim 10; and
“a display image generator that generates, when the file image has revisions, a plurality of revision images corresponding to an image having the revisions out of the plurality of images and generates a display image in which the plurality of revision images are displayed with part thereof overlapping with each other” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "wherein the image bundle and the preview images are generated for each of the revisions, and the image bundles and the preview images are juxtaposed and displayed along a second direction that intersects the first direction" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim as the preceding limitation is singular for “image bundle” and there is no recitation of a plurality of image bundles in the claims. For examination purposes, Examiner assumes the limitation to read, “wherein the image bundle and the preview images are generated for each of the revisions, and the image bundle and the preview images are juxtaposed and displayed along a second direction that intersects the first direction".

Furthermore, Claim 4 recites, “the image bundles and the preview images are juxtaposed and displayed along a second direction that intersects the first direction,” (emphasis added). However, Claim 3 recites, “wherein the file image includes an image bundle in which the plurality of images are juxtaposed in a first direction,” (emphasis added). It is unclear how the image bundle can simultaneously include a plurality of images that are juxtaposed in a first direction and juxtaposed and displayed along a second direction that intersects the first direction. For examination purposes, Examiner assumes the preview images to be included in the image bundle and the preview images are juxtaposed and displayed along a second direction that intersects the first direction.

Claim 5 recites, “wherein identification marks that identify the revisions of the preview images are displayed in the preview images,” (emphasis added). There is insufficient antecedent basis for this limitation in the claim as the preceding limitation in Claim 1 recites, “when the file image has revisions” and not that the preview images have revisions. For examination purposes, Examiner assumes the limitation to read, “wherein identification marks that identify the revisions

Claim 6 recites, “where an instruction of movement of one of the preview images so displayed as to overlap with each other on a revision basis is issued, the instructed preview image is so moved that the preview image displayed as a main display image is switched to another” (emphasis added). There is insufficient antecedent basis  a preview image displayed as a main display image is switched to another”.

Claim 9 recites, “wherein when an instruction of movement of one of the revision images so displayed as to overlap with each other on a revision basis is issued, the instructed revision image is so moved that the revision image displayed as a main display image is switched to another” (emphasis added). There is insufficient antecedent basis for this limitation in the claim as there is no preceding recitation of a revision image being displayed as a main-display image, and it is unclear if the revision image instructed to be moved is being displayed as a main-display image. For examination purposes, Examiner assumes the limitation to read, “where an instruction of movement of one of the revision images so displayed as to overlap with each other on a revision basis is issued, the instructed revision image is so moved that a revision image displayed as a main display image is switched to another”.

Claim 10 recites, “a display image generator that generates, when the file image has revisions, a preview image selected from the plurality of images on a revision basis and generates a display image in which the plurality of preview images are  plurality of preview images selected from the plurality of images on a revision basis and generates a display image in which the plurality of preview images are displayed with part thereof overlapping with each other”.

Claim limitations “a thumbnail image generator that generates a plurality of the images  to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis;” in claims 10 and 11;
“a display image generator that generates, when the file image has revisions, a preview image selected from the plurality of images on a revision basis and generates a display image in which the plurality of preview images are displayed with part thereof overlapping with each other” in claim 10; and
“a display image generator that generates, when the file image has revisions, a plurality of revision images corresponding to an image having the revisions out of the plurality of images and generates a display image in which the plurality of revision images are displayed with part thereof overlapping with each other” in claim 11.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for 
The specification is devoid of adequate structure or algorithm to perform the claimed functions. The specification provide a black box marked “controller 110” in FIG. 2 for performing the claimed functions, e.g. ¶¶  [0041], [0062], [0069] and [0071] of the originally filed specification.. However, there is no disclosure of any particular structure or algorithm, either explicitly or inherently, for the controller to perform the claimed functions. The use of the term “controller” is not adequate because it does not describe a particular structure for performing the functions. While various flowcharts are provided in the figures with accompanying text, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. (Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623). In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. (Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.) As would be recognized by one of ordinary skill in the art, the term “controller” refers to controlling functions performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which controller structure or structures, together with an algorithm, that perform(s) the claimed functions.

For examination purposes, Examiner assumes “a controller” to be any known structure implemented in hardware, software, or combination of the two capable for performing the claimed functions of generating a plurality of the images  to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis in claims 10 and 11;
generating, when the file image has revisions, a preview image selected from the plurality of images on a revision basis and generates a display image in which the plurality of preview images are displayed with part thereof overlapping with each other in claim 10; and
generating, when the file image has revisions, a plurality of revision images corresponding to an image having the revisions out of the plurality of images and generates a display image in which the plurality of revision images are displayed with part thereof overlapping with each other in claim 11.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As described above, the disclosure does not provide adequate structure and algorithm to perform the claimed functions which are performed by the “controller”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20120287165 A1), hereinafter Yamada, in view of Audet (US 20090055413 A1), hereinafter Audet.

Regarding Claim 1, Yamada teaches:

the file image containing images (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
to be so displayed as to be disposed along a first imaginary axis, rotated around second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, the method comprising: (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down from a certain viewpoint and being rotated about a certain rotation axis... The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation Θ from the reference state. The angle of the horizontal plane N (a deviation of an oval shown by a broken line in the figure from a precise circle) depends on an angle of depression ɸ with respect to the thumbnail image as viewed from a viewpoint above the upper side of the thumbnail image within the virtual space. [0073], 
generating… preview images corresponding to the file image… displaying the plurality of generated preview images in such a way that the plurality of generated preview images partially overlap with each other. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Yamada may not explicitly disclose:
generating, when the file image has revisions, preview images corresponding to the file image for each of the revisions (emphasis added).

Audet teaches:
displaying a file image on a display section, the file image containing images to be so displayed as to be disposed along a first imaginary axis, (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side 
…
generating, when the file image has revisions, preview images corresponding to the file image for each of the revisions; and (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134])


Given that Yamada teaches generating preview images corresponding to the file image and displaying the generated preview images in such a way that the plurality of generated preview images partially overlap with each other, and that Yamada further teaches that an image to be displayed on the display section 1 is not limited to an image of an electronic book, an image to be displayed on the display section 1 may be a thesis, a report, a document, a figure, a table, a photo, a web site, or the like (Yamada [0167]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generating and displaying of preview images of Yamada to include generating, when the file image has revisions, preview images corresponding to the file image for each of the revisions; and displaying the plurality of generated preview images in such a way that the plurality of generated preview images partially overlap with each other, as taught by Audet.

One would have been motivated to do make such a modification to provide an intuitive and efficient system for managing the user's elements of information, personal or professional in nature (Audet [0185]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Yamada, as modified, teaches:


Audet also teaches:
wherein the preview images are generated in correspondence with an image selected from the plurality of images. (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134])

Claim 1.

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Yamada, as modified, teaches:
wherein the file image includes an image bundle in which the plurality of images are juxtaposed in a first direction, and (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
the preview images juxtaposed with the image bundle. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Audet also teaches:
wherein the file image includes an image bundle in which the plurality of images are juxtaposed in a first direction, and the preview images juxtaposed with the image bundle. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assemblies 257, 258 and 259 with images representative of their information 

Therefore, combining Yamada and Audet would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Yamada may not explicitly disclose:
wherein the image bundle and the preview images are generated for each of the revisions, and the image bundles and the preview images are juxtaposed and displayed along a second direction that intersects the first direction.

Audet teaches:
wherein the image bundle and the preview images are generated for each of the revisions, and (all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], 
the image bundles and the preview images are juxtaposed and displayed along a second direction that intersects the first direction. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 

Given that Yamada teaches generating preview images corresponding to the file image and displaying the generated preview images in such a way that the plurality of generated preview images partially overlap with each other, and that Yamada further teaches that an image to be displayed on the display section 1 is not limited to an image of an electronic book, an image to be displayed on the display section 1 may be a thesis, a report, a document, a figure, a table, a photo, a web site, or the like (Yamada [0167]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generating and displaying of preview images of Yamada to include wherein the image bundle and the preview images are 

One would have been motivated to do make such a modification to provide an intuitive and efficient system for managing the user's elements of information, personal or professional in nature (Audet [0185]).

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Yamada may not explicitly disclose:
wherein identification marks that identify the revisions of the preview images are displayed in the preview images. 

Audet teaches:
wherein identification marks that identify the revisions of the preview images are displayed in the preview images. (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through 

Therefore, combining Yamada and Audet would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Yamada teaches:
where an instruction of movement of one of the preview images so displayed as to overlap with each other… is issued, the instructed preview image is so moved that the preview image displayed as a main display image is switched to another. (See FIG.s 13A-14; when a thumbnail image other than the selected thumbnail image is newly selected, the thumbnail image group G1 is modified such that the newly selected thumbnail image is located at the opened facing page section [0094])

Yamada may not explicitly disclose:
the preview images so displayed as to overlap with each other on a revision basis (emphasis added).

Audet teaches:
where an instruction of movement of one of the preview images so displayed as to overlap with each other on a revision basis is issued, the instructed preview image is 

 Given that Yamada teaches where an instruction of movement of one of the preview images so displayed as to overlap with each other is issued, the instructed preview image is so moved that the preview image displayed as a main display image is switched to another, and that Yamada further teaches that an image to be displayed on the display section 1 is not limited to an image of an electronic book, an image to be displayed on the display section 1 may be a thesis, a report, a document, a figure, a table, a photo, a web site, or the like (Yamada [0167]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

One would have been motivated to do make such a modification to provide an intuitive and efficient system for managing the user's elements of information, personal or professional in nature (Audet [0185]).

Regarding Claim 7, Yamada teaches:
A display method for displaying a file image on a display section, (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
the file image containing images (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
to be so displayed as to be disposed along a first imaginary axis, rotated around second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, the method comprising: (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original 
wherein the file image contains an image bundle in which the plurality of images are juxtaposed in a first direction, and (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
… a plurality of… [thumbnail] images corresponding to an image… out of the images that form the image bundle are generated, and the… [thumbnail] images are so displayed as to partially overlap with each other. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a 

Yamada may not explicitly disclose:
when the file image has revisions, a plurality of revision images corresponding to an image having the revisions out of the images that form the image bundle are generated, and the revision images are so displayed as to partially overlap with each other.

Audet teaches:
displaying a file image on a display section, the file image containing images to be so displayed as to be disposed along a first imaginary axis, (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An 
…
wherein the file image contains an image bundle in which the plurality of images are juxtaposed in a first direction, and when the file image has revisions, a plurality of revision images corresponding to an image having the revisions out of the images that form the image bundle are generated, and (all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on 
the revision images are so displayed as to partially overlap with each other. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assembles 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized 

Given that Yamada teaches a plurality of thumbnail images corresponding to an image out of the images that form the image bundle are generated, and the thumbnail images are so displayed as to partially overlap with each other, and that Yamada further teaches that an image to be displayed on the display section 1 is not limited to an image of an electronic book, an image to be displayed on the display section 1 may be a thesis, a report, a document, a figure, a table, a photo, a web site, or the like (Yamada [0167]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generating and displaying of preview images of Yamada to include when the file image has revisions, a plurality of revision images corresponding to an image having the revisions out of the images that form the image bundle are generated, and the revision images are so displayed as to partially overlap with each other, as taught by Audet.



Regarding Claim 8, the rejection of Claim 7 is incorporated.
Yamada may not explicitly disclose:
wherein in addition to the image having the revisions, second revision images corresponding to all the images that form the image bundle are generated on a revision basis, and the second revision images generated on a revision basis are so displayed as to partially overlap with each other.

Audet teaches:
wherein in addition to the image having the revisions, second revision images corresponding to all the images that form the image bundle are generated on a revision basis, and (all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], 
the second revision images generated on a revision basis are so displayed as to partially overlap with each other. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) 

Therefore, combining Yamada and Audet would meet the claim limitations for the same reasons as set forth in Claim 7.

Regarding Claim 9, the rejection of Claim 7 is incorporated.
Yamada, as modified, teaches:
wherein when an instruction of movement of one of the… [thumbnail] images so displayed as to overlap with each other… is issued, the instructed… [thumbnail] image is so moved that the… [thumbnail] image displayed as a main display image is switched to another. (See FIG.s 13A-14; when a thumbnail image other than the selected thumbnail image is newly selected, the thumbnail image group G1 is modified such that 

Yamada may not explicitly disclose:
wherein when an instruction of movement of one of the revision images so displayed as to overlap with each other on a revision basis, the instructed revision image is so moved that the revision image displayed as a main display image is switched to another. (emphasis added)

Audet teaches:
wherein when an instruction of movement of one of the revision images so displayed as to overlap with each other on a revision basis is issued, the instructed revision image is so moved that the revision image displayed as a main display image is switched to another. (the document vectors are represented in a way it is possible for the user to use a controller to "navigate" within the vectorial space. [0038], move on a first information element vector... user continues the navigation... A characterization attribute is then selected from the second information element to generate a third information element vector and so forth  [0220] The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148] movements on the vectors can be based on the navigational actions of the user in the SMLOI. For instance, when the user moves along an vector searching for a particular 

Given that Yamada teaches where an instruction of movement of one of the preview images so displayed as to overlap with each other is issued, the instructed preview image is so moved that the preview image displayed as a main display image is switched to another, and that Yamada further teaches that an image to be displayed on the display section 1 is not limited to an image of an electronic book, an image to be displayed on the display section 1 may be a thesis, a report, a document, a figure, a table, a photo, a web site, or the like (Yamada [0167]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of one of the preview images of Yamada to include where an instruction of movement of one of the preview images so displayed as to overlap with each other on a revision basis is issued, the instructed preview image is so moved that the preview image displayed as a main display image is switched to another, as taught by Audet.

One would have been motivated to do make such a modification to provide an intuitive and efficient system for managing the user's elements of information, personal or professional in nature (Audet [0185]).



One would have been motivated to do make such a modification to provide an intuitive and efficient system for managing the user's elements of information, personal or professional in nature (Audet [0185]).

Regarding Claim 10, Yamada teaches:
A display apparatus comprising: a display section that (This element is interpreted under 35 U.S.C. 112(f) as the display section described in the specification to perform the non-specialized function of displaying a file image containing images) (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the 
displays a file image containing images; (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
a thumbnail image generator that (Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known thumbnail image generation structure implemented in hardware, software, or combination of the two that performs the claimed function) (the control section generates thumbnail images [0072])
generates a plurality of the images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down from a certain viewpoint and being rotated about a certain rotation axis... The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation Θ from the reference state. The angle of the horizontal plane N (a 
a display image generator that (Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known display image generation structure implemented in hardware, software, or combination of the two that performs the claimed function) (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072])
generates… a preview image selected from the plurality of images… and generates a display image in which the plurality of preview images are displayed with part thereof overlapping with each other. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])


generates, when the file image has revisions, a preview image selected from the plurality of images on a revision basis (emphasis added).

Audet teaches:
A display apparatus comprising: a display section that displays a file image containing images; (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
a thumbnail image generator that generates a plurality of the images to be so displayed as to be disposed along a first imaginary axis… (See FIG. 6, processing 
a display image generator that (See FIG. 6, processing means 82 [0124])
generates, when the file image has revisions, a preview image selected from the plurality of images on a revision basis and (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered 
generates a display image in which the plurality of preview images are displayed with part thereof overlapping with each other. (e.g. FIG. 29 assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V 4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior 

Given that Yamada teaches generating preview images selected from the plurality of images and generating a display image in which the plurality of preview images are displayed with part thereof overlapping with each other, and that Yamada further teaches that an image to be displayed on the display section 1 is not limited to an image of an electronic book, an image to be displayed on the display section 1 may be a thesis, a report, a document, a figure, a table, a photo, a web site, or the like (Yamada [0167]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display image generator that generates and displays preview images of Yamada to include a display image generator that generates, when the file image has revisions, a preview image selected from the plurality of images on a revision basis and generates a display image in which the plurality of preview images are displayed with part thereof overlapping with each other, as taught by Audet.

One would have been motivated to do make such a modification to provide an intuitive and efficient system for managing the user's elements of information, personal or professional in nature (Audet [0185]).

Regarding Claim 11, Yamada teaches:
A display apparatus comprising: a display section that (This element is interpreted under 35 U.S.C. 112(f) as the display section described in the specification to perform the non-specialized function of displaying a file image containing images) (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
displays a file image containing images; (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
a thumbnail image generator that (Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known thumbnail image generation structure implemented in hardware, software, or combination of the two that performs the claimed function) (the control section generates thumbnail images [0072])
generates a plurality of the images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down 
a display image generator that (Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known display image generation structure implemented in hardware, software, or combination of the two that performs the claimed function) (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072])
generates… a plurality of… [thumbnail] corresponding to an image… out of the plurality of images and generates a display image in which the plurality of… [thumbnail] images are displayed with part thereof overlapping with each other. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the 

Yamada may not explicitly disclose:
generates, when the file image has revisions, a plurality of revision images corresponding to an image having the revisions out of the plurality of images and generates a display image in which the plurality of revision images are displayed with part thereof overlapping with each other. (emphasis added).

Audet teaches:
A display apparatus comprising: a display section that displays a file image containing images; (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of 
a thumbnail image generator that generates a plurality of the images to be so displayed as to be disposed along a first imaginary axis… (See FIG. 6, processing means 82 [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
a display image generator that (See FIG. 6, processing means 82 [0124])
generates, when the file image has revisions, a plurality of revision images corresponding to an image having the revisions out of the plurality of images and (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], 
generates a display image in which the plurality of revision images are displayed with part thereof overlapping with each other. (e.g. FIG. 29 assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V 4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on 

Given that Yamada teaches generating preview images selected from the plurality of images and generating a display image in which the plurality of preview images are displayed with part thereof overlapping with each other, and that Yamada further teaches that an image to be displayed on the display section 1 is not limited to an image of an electronic book, an image to be displayed on the display section 1 may be a thesis, a report, a document, a figure, a table, a photo, a web site, or the like (Yamada [0167]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display image generator that generates and displays preview images of Yamada to include a display image generator that generates, when the file image has revisions, a preview image selected from the plurality of images on a revision basis and generates a display image in which 

One would have been motivated to do make such a modification to provide an intuitive and efficient system for managing the user's elements of information, personal or professional in nature (Audet [0185]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lucas et al. (US 5499330 A) - Document display system for organizing and displaying documents as screen objects organized along strand paths
Drucker et al. (US 20060161867 A1) - Media frame object visualization system
Jakobson (US 20070260996 A1) - Method for presentation of revisions of an electronic document
Audet et al. (US 20130332453 A1) - Method and apparatus for displaying data element axes
Yamada (US 20120204099 A1) - A display control method for displaying thumbnail images of respective pages of one document having a plurality of pages on a display unit
Yamada (US 20120200594 A1) - A display control method includes generating thumbnail images to be displayed on a display unit


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179